Citation Nr: 1647835	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for bilateral hearing loss, including on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from December 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for a disability rating greater than 50 percent for bilateral hearing loss, including on an extraschedular basis, and entitlement to a TDIU due exclusively to service-connected disabilities.  This decision was issued to the Veteran and his service representative in May 2010.  The Veteran disagreed with this decision later in May 2010.  He perfected a timely appeal in August 2012.

In July 2013, the Board denied the Veteran's appeal.  Both the Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") at the United States Court of Appeals for Veterans Claims ("Court').  In November 2013, the Court granted the Joint Motion, vacating and remanding the Board's July 2013 decision.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain clarification regarding certain private audiograms contained in the claims file.  This clarification subsequently was obtained and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2014, the Board again denied the Veteran's appeal.  The Veteran appealed the Board's December 2014 decision to the Court.  In a July 2016 memorandum decision, the Court set aside the Board's December 2014 decision and remanded this appeal for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the Board finds that the criteria are met for referral to the Director, Compensation Service, for consideration of entitlement to a disability rating greater than 50 percent for bilateral hearing loss on an extraschedular basis.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that, on audiometric testing, the Veteran's hearing loss in the right ear is assigned a Roman numeral of VIII and the hearing loss in the left ear is assigned a Roman numeral of IX.

2.  The Veteran has reported only having a high school education and working in an auto body shop before active service and after service separation and his retirement several decades later.

3.  The Court has found persuasive the Veteran's statements that his service-connected bilateral hearing loss results in balance problems which require him to use a walker and social isolation due to difficulty communicating with others.

4.  The Court also has found persuasive the Veteran's statements that his service-connected bilateral hearing loss impacts his daily functioning, to include being unable to hear the television or use the telephone without an assistive device, being unable to drive a car safely, difficulty understanding speech in most social and occupational settings, and difficulty communicating with his family.

5.  The record evidence indicates that the Veteran's service-connected bilateral hearing loss markedly interfered with his employment in an auto body shop before he retired and currently prevents him from working at his church.

6.  Service connection currently is in effect for hearing loss evaluated as 50 percent disabling effective April 2, 1999, tinnitus evaluated as 10 percent disabling effective April 3, 1980, otitis externa evaluated as 10 percent disabling effective April 2, 1999, bilateral tympanic membrane perforation, evaluated as zero percent disabling effective April 3, 1980, and for otitis media, evaluated as zero percent disabling effective April 26, 2000.

7.  The record evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating greater than 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.85, 4.86, Tables VI and VII, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for referral to the Director, Compensation Service, for consideration of entitlement to a disability rating greater than 50 percent for bilateral hearing loss on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.385, 4.85, 4.86, Tables VI and VII, DC 6100 (2015).

3.  The criteria for a TDIU due to service-connected disabiltiies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased schedular rating claim for bilateral hearing loss, the Board notes that, VA's duty to notify was satisfied by letters dated in July 2010 and in January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim(s).  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in July 2012 and a supplemental statement of the case in September 2014 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

As will be explained below in greater detail, the evidence does not support granting an increased schedular rating for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased schedular rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  Information provided to VA by SSA indicates that the Veteran received SSA disability benefits from December 1987 to February 1995; it appears that these records were destroyed pursuant to a records retention schedule.

The Veteran also has been provided with VA examinations which address the current nature and severity of his bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Increased Rating Claim

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically contends that the severity of the symptomatology attributable to his service-connected bilateral hearing loss is not accounted for in the disability rating assigned following audiometric testing.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the schedular criteria for an increased rating are met if additional later evidence otherwise satisfies the schedular criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, merits referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence indicates that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment and the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.  

The Veteran's service-connected bilateral hearing loss currently is evaluated as 50 percent disabling effective April 2, 1999, under 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, DC 6100 (2015).  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against assigning an increased schedular rating greater than 50 percent for the Veteran's service-connected bilateral hearing loss.  Despite the Veteran's assertions to the contrary, the record evidence (audiometric testing results) does not support the assignment of an increased schedular rating greater than 50 percent for his service-connected bilateral hearing loss.  For example, on VA audiology examination in March 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
80
105+
LEFT
45
60
65
75
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 64 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 79 for the right ear and 75 for the left ear.  The assessment was bilateral sensorineural hearing loss.

On VA hearing loss and tinnitus DBQ in January 2012, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
70
85
LEFT
55
60
60
75
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 69 for the right ear and 73 for the left ear.  The assessment was bilateral moderately severe to profound sensorineural hearing loss.

On VA hearing loss and tinnitus DBQ in April 2014, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
90
95
105+
LEFT
70
70
90
100
105+

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The average of the puretone thresholds between 1000-4000 Hertz was 90 for the right ear and 91 for the left ear.  The assessment was bilateral sensorineural hearing loss.

On VA hearing loss and tinnitus DBQ in July 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
100
105+
LEFT
70
75
85
100
105+

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 90 for the right ear and 91 for the left ear.  The assessment was unchanged from April 2014.

The Veteran's March 2010 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of III and his left ear hearing loss is assigned a Roman numeral of VII.  See 38 C.F.R. § 4.85, Table VI.  This equates to a 20 percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in March 2010 result in a Roman numeral of VII for the right ear hearing loss and a Roman numeral of VI for the left ear hearing loss.  This results in a 30 percent under DC 6100.  When combining the poorest levels (i.e., a Roman numeral of VII for the left ear hearing loss using Table VI with a Roman numeral of VII for right ear hearing loss using Table VIA, this results in a 40 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86. 

The Veteran's January 2012 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of III and his left ear hearing loss is assigned a Roman numeral of IV.  See 38 C.F.R. § 4.85, Table VI.  This equates to a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in January 2012 result in a Roman numeral of V for the right ear hearing loss and a Roman numeral of VI for the left ear hearing loss.  This results in a 20 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran's April 2014 audiometric testing results show that his hearing loss is assigned a Roman numeral of IV for each ear.  See 38 C.F.R. § 4.85, Table VI.  This equates to a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in April 2014 result in a Roman numeral of VIII for the right ear hearing loss and a Roman numeral of IX for the left ear hearing loss.  This results in a 50 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran's July 2014 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of IV and his left ear hearing loss is assigned a Roman numeral of III.  See 38 C.F.R. § 4.85, Table VI.  This again equates to a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in July 2014 again result in a Roman numeral of VIII for the right ear hearing loss and a Roman numeral of IX for the left ear hearing loss.  This again results in a 50 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.  Accordingly, the Board finds that none of the audiometric testing results obtained at the Veteran's post-service VA examinations support the assignment of an increased schedular rating greater than 50 percent for his service-connected bilateral hearing loss.

The Board next notes that none of the Veteran's post-service private audiology testing supports the assignment of an increased schedular rating greater than 50 percent for his service-connected bilateral hearing loss.  Pursuant to the Court's December 2013 Order and the Board's April 2014 remand, audiometric data underlying two private audiograms was included in the claims file.  With regard to an August 2012 private audiogram, the Veteran's private audiologist stated that the puretone threshold average was 65 in the right ear and 63 in the left ear.  This private clinician noted 92 percent speech recognition in each ear in August 2012.  In other words, the private audiometric testing results obtained in August 2012 show that the Veteran's hearing loss is assigned a Roman numeral of II for each ear.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in August 2012 result in a Roman numeral of V for each ear.  This results in a 20 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

With regard to a September 2013 private audiogram, the Veteran's puretone threshold average was 62 in each ear.  The private clinician noted 80 percent speech recognition in the right ear and 84 percent in the left ear.  The audiometric testing results obtained in September 2013 show that the Veteran's right ear hearing loss is assigned a Roman numeral of IV and his left ear hearing loss is assigned a  Roman numeral of III.  See 38 C.F.R. § 4.85, Table VI.  This equates to a 10 percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Under Table VIA for exceptional patterns of hearing loss, the noted puretone threshold averages obtained in September 2013 result in a Roman numeral of IV for each ear.  This results in a 10 percent rating under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

Finally, in its April 2014 remand, the Board requested puretone threshold averages and speech discrimination scores related to a March 2013 private audiogram which appeared to be referenced in a March 2013 letter from the Veteran's private audiologist.  The Veteran notified the Board that he did not undergo audiometric testing in March 2013, however.   His statement is corroborated by the July 2014 letter from the private audiologist whose description of past testing results is limited to the August 2012 and September 2013 audiograms (discussed above).  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased schedular rating greater than 50 percent for his service-connected bilateral hearing loss at any time during the appeal period.  In summary, the Board finds that the criteria for an increased schedular rating greater than 50 percent for bilateral hearing loss have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is inadequate for the entire appeal period.  The Board also finds that, although the Veteran is not entitled to an increased schedular rating greater than 50 percent for his service-connected bilateral hearing loss at any time during the appeal period (as outlined above), the diagnostic criteria do not describe adequately the current severity and symptomatology of this disability throughout the appeal period.  The record evidence persuasively suggests that this disability is manifested by symptomatology not contemplated within the Rating Schedule.  The Board notes initially that, in its July 2016 memorandum decision, the Court criticized the Board's December 2014 decision for focusing too narrowly on the Veteran's audiometric testing results in analyzing his entitlement to referral for extraschedular consideration.  Because the Board is bound by the Court's July 2016 memorandum decision, it will broaden the scope of its analysis of the Veteran's entitlement to referral for extraschedular consideration.  

The Court found persuasive in its July 2016 memorandum decision the Veteran's consistent statements that his service-connected bilateral hearing loss results in balance problems which require him to use a walker and result in social isolation due to difficulty communicating with others.  The Court also found persuasive the Veteran's consistent statements that his service-connected bilateral hearing loss impacts his daily functioning, to include being unable to hear the television or use the telephone without an assistive device, being unable to drive a car safely, difficulty understanding speech in most social and occupational settings, and difficulty communicating with his family.  See Moore v. McDonald, No. 15-0532 (Vet. App. July 21, 2016), at pp. 6-7.  As the Court observed in its July 2016 memorandum decision, the assignment of a schedular disability rating for service-connected bilateral hearing loss is dictated by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See also Lendenmann, 3 Vet. App. at 345.  Unfortunately, the Veteran's continuing complaints of severe bilateral hearing loss and its associated negative impacts on his daily functioning and social interaction with others, including his wife and family, are not contemplated within the rating criteria for evaluating hearing loss.  The Veteran submitted numerous lay statements in support of his assertion that the severity of his service-connected bilateral hearing loss is not contemplated within the rating criteria for evaluating this disability.  These statements confirm the Veteran's consistent reports regarding the severity of his service-connected bilateral hearing loss symptomatology which falls outside of the rating criteria.

Moreover, the evidence demonstrate other related factors such as marked interference with employment due to the Veteran's service-connected bilateral hearing loss.  The Veteran has reported consistently that he worked in an auto body repair shop after service separation until he retired due to non-service-connected orthopedic injuries in 1987.  The Board finds it reasonable to infer that the Veteran's work environment in an auto body repair shop throughout his working life likely was extremely noisy.  The Board also finds it reasonable to infer that the Veteran's service-connected bilateral hearing loss likely markedly interfered with his ability to work in a noisy work environment of an auto body repair shop and impaired his average earning capacity throughout his working life.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

The Board's findings that the Veteran's service-connected bilateral hearing loss markedly interfered with his prior employment and impaired his average earning capacity are consistent with lay statements submitted by the Veteran.  These statements are to the effect that his service-connected bilateral hearing loss interfered with his work in an auto body repair shop before his retirement and continued to interfere with his post-retirement activities, including work at his church.  For example, in an April 2008 statement received by VA in October 2009, the Veteran's wife asserted that her husband's service-connected bilateral hearing loss had worsened so significantly that he was unable to have any telephone conversations unless she was on the phone with him "in order to help him understand the person at the other end of the line."  She stated that Veteran was unable to hear or understand what was said in church even though he wore hearing aids.  She also stated that she could no longer "depend on what [the Veteran] thinks he heard" in conversations which was burdensome to her.  

The Veteran reported on his October 2009 VA Form 21-8940 that, following service separation, he had worked in an auto body repair shop from 1964 to 1987 when he became too disabled to work.  He stated that he had worked as an assistant shop foreman in an auto body repair shop at a car dealership in his final year of work.

In another October 2009 statement, D.B. and B.B., the Veteran's friends, stated that "it is becoming hard to carry on a conversation with [the Veteran]" because he had a very hard time hearing others, especially in the presence of any background noise.  In a different October 2008 statement, J.F. and L.E.T., Jr., stated that they worked closely with the Veteran and his worsening service-connected bilateral hearing loss symptoms had affected his speech.

In a separate statement dated in May 2008 and date-stamped as received by VA in October 2009 which the Court highlighted in its July 2016 memorandum decision, the Veteran's pastor, Rev. L.E.W., stated that the Veteran had difficulty understanding what was being said in church even with assistive devices.  Rev. L.E.W. also stated that the Veteran's worsening symptomatology due to his service-connected bilateral hearing loss was "restricting his ability to work" in the church.

Following VA ear disease examination in March 2010, the VA examiner stated that the Veteran had reported "he does not hear well at all" if he was in a room with multiple conversations or background noise due to his service-connected bilateral hearing loss.  The Veteran also reported he could not go to the movies because he was unable to understand the dialogue due to his service-connected bilateral hearing loss.

In a July 2010 statement, the Veteran's wife reported that conversation with him was "non-existent" when they were in a crowd or a restaurant because of his service-connected bilateral hearing loss.  She also reported that she had to accompany the Veteran to the doctor because he could not hear or understand the complete conversation.  She reported further that, because of his service-connected bilateral hearing loss, the Veteran only could carry on a conversation with 1 person at a time and, if she needed to talk to someone else, she had to go to a different room to have a conversation.
 
In an April 2014 statement, the Veteran asserted that he had to use a walker to get around his house because of balance problems which he associated with his service-connected bilateral hearing loss.  He also asserted that his service-connected bilateral hearing loss affected his balance when he tried to walk with his prosthetic leg.

In a May 2014 statement, the Veteran asserted that he was limited in conversations due to his service-connected bilateral hearing loss.  He also asserted that he was unable to hold a job as an auto body shop foreman because of his service-connected bilateral hearing loss.  He asserted further that he had been involved in a motor vehicle accident because he was unable to hear others who were trying to tell him to avoid backing in to another vehicle.  He finally stated that his wife had to yell at him a lot because of his difficulty hearing due to his service-connected bilateral hearing loss.

Given the foregoing, the Board concludes that the Veteran's service-connected bilateral hearing loss presents an exceptional or unusual disability picture because the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of this service-connected disability.  The Board also concludes that the Veteran's service-connected bilateral hearing loss symptomatology negatively impacted his average earning capacity while he was employed in an auto body repair shop due to such factors as marked interference with employment.  The Veteran's assertions that he was unable to hold a job as an auto body shop foreman are consistent with his statement on his VA Form 21-8940 that his last job before being forced to quit working was assistant auto body shop foreman.  The Board finds it reasonable to infer that the Veteran likely was unable to be promoted from assistant auto body shop foreman to auto body shop foreman due to the worsening symptomatology of his service-connected bilateral hearing loss.  See Bastien, 599 F.3d at 1306.  Accordingly, the Board finds that, because both Thun elements are met, the criteria for submission to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

The Veteran finally contends that he is entitled to a TDIU due exclusively to his service-connected disabilities.  He specifically contends that his service-connected ear disabilities preclude him from securing or following a substantially gainful occupation and interfered with his prior employment in an auto body repair shop.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected disabilities.  The Veteran essentially contends that all of his service-connected ear disabilities, alone or in combination, preclude his employment.  The Board notes initially that service connection currently is in effect for hearing loss evaluated as 50 percent disabling effective April 2, 1999, tinnitus evaluated as 10 percent disabling effective April 3, 1980, otitis externa evaluated as 10 percent disabling effective April 2, 1999, bilateral tympanic membrane perforation, evaluated as zero percent disabling effective April 3, 1980, and for otitis media, evaluated as zero percent disabling effective April 26, 2000.  See 38 C.F.R. § 4.16(a) (2015).  The Veteran's current combined disability evaluation for compensation is 60 percent effective April 2, 1999.  See 38 C.F.R. § 4.25 (2015).  Because all of these service-connected disabilities affect a single body system (the ears), the Board concludes that the Veteran meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).

The Board next notes that, in its July 2016 memorandum decision, the Court criticized the December 2014 Board decision for not addressing certain lay evidence concerning the impact of the Veteran's service-connected ear disabilities on his employability and the probative value of such evidence.  See Moore v. McDonald, No. 15-0532 (Vet. App. July 21, 2016), at pp. 8-9.  Because the Board is bound by the Court's July 2016 memorandum decision, it will review the lay evidence cited by the Court in analyzing the Veteran's entitlement to a TDIU.  

As noted above, in a May 2008 statement received by VA in October 2009, Rev. L.E.W. stated that the Veteran's hearing had worsened to the point that it was "restricting his ability to work in our Church."  Similarly, in a letter dated in September 2009 and received by VA in October 2009 which the Court highlighted in its July 2016 memorandum decision, B.G.McC., president of a local building trades organization, stated that the Veteran's service-connected bilateral hearing loss disqualified him from working "in our cabinet and construction work shop."  The Board finds these lay statements to be highly probative as to whether the Veteran's service-connected ear disabilities, in combination, preclude his employability as they tend to show that the Veteran is unable to work owing to the severity of his service-connected ear disabilities.  The Board already has found highly probative other lay statements in the record which indicate that the symptomatology of the Veteran's service-connected bilateral hearing loss, in combination with the other service-connected ear disabilities, markedly interfered with his former employment in an auto body repair shop where he worked for several decades after active service and preclude his employability.

The Court, in its July 2016 memorandum decision, also criticized the Board's December 2014 analysis of whether the Veteran's service-connected disabilities precluded his employability because the Board had not attempted to reconcile the VA examiner's opinions of record concerning the Veteran's employability with his education and work history.  Id., at pp. 9-10.  Because the Board is bound by the Court's July 2016 memorandum decision, it will attempt to reconcile these opinions with the Veteran's education and work history.  

As noted above, the Veteran reported only completing high school and working in an auto body shop for several decades after service separation until his retirement; it does not appear that he has any other education or work experience.  And, as the Court noted in July 2016, following VA ear disease examination in March 2010, the VA examiner stated that the Veteran only would be able to work in "a sedentary, very quiet setting that allows him to easily hear those he needs to talk to and prevent distraction, danger or frustration."  A different VA examiner opined following March 2010 audiometric testing that the Veteran's service-connected bilateral hearing loss would not preclude employment "though he will have some hearing difficulties in the presence of background noise."  Similarly, following VA hearing loss and tinnitus DBQ in January 2012, the VA examiner opined that the Veteran "should be able to secure employment in a quiet setting with face-to-face contact" despite the severity of his service-connected bilateral hearing loss.

Having reviewed the VA examiner's opinions of record, the Board is unable to reconcile the conclusions reached by these examiners that the Veteran is employable in "a sedentary, very quiet setting" or "a quiet setting with face-to-face contact" with his reported education and work history.  Again, the Veteran only has a high school education and his only work experience is in an auto body repair shop.  As noted elsewhere, the Board already has inferred that the Veteran's decades of experience working in an auto body repair shop likely was an extremely noisy work environment and his service-connected bilateral hearing loss interfered markedly with his prior employment as an assistant auto body shop foreman.  None of the VA examiners who provided opinions concerning the impact of the Veteran's service-connected disabilities on his employability appear to have addressed either his education or work history.  The evidence does not suggest that the Veteran has any further education beyond high school or worked anywhere other than in an auto body repair shop after active service.  The letter from Rev. L.E.W. also persuasively suggests that the Veteran currently is unable to work even in a limited capacity at his church.

In summary, the Veteran essentially has asserted that he has been unable to work as a result of his service-connected disabilities.  The record evidence demonstrates that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  The Board has inferred that the Veteran's service-connected bilateral hearing loss likely interfered markedly with his former employment in an auto body repair shop.  The medical evidence also suggests that the Veteran's service-bilateral hearing loss, alone or in combination with his other service-connected ear disabilities, precludes his employability.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected disabilities have been met.  See also 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased schedular rating greater than 50 percent for bilateral hearing loss is denied.

Referral to the Director, Compensation Service, is warranted for consideration of entitlement to an increased rating greater than 50 percent for bilateral hearing loss on an extraschedular basis.

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities is granted.


REMAND

The Board has found that referral to the Director, Compensation Service, is warranted for consideration of extraschedular entitlement to an increased rating greater than 50 percent for bilateral hearing loss.  Thus, on remand, this claim should be submitted to the Director, Compensation Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's increased rating claim for bilateral hearing loss to the Director, Compensation Service, for extraschedular consideration of this claim.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


